Exhibit 10.7

 

1998 IMS HEALTH INCORPORATED

 

EMPLOYEES’ STOCK INCENTIVE PLAN

 

(As amended and restated effective October 20, 2008)

 

1.    Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Subsidiaries in securing
and retaining employees of outstanding ability and to motivate such employees to
exert their best efforts on behalf of the Company and its Subsidiaries by
providing incentives through the granting of Awards. The Company expects that it
will benefit from the added interest which such employees will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2.    Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a) Act:    The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b) Annual Limit:    The limitation on the amount of certain Awards intended to
qualify as “performance-based compensation” that may be granted to a given
Participant each year.

 

(c) Award:    An Option, Stock Appreciation Right, Other Stock-Based Award or
cash award granted pursuant to the Plan.

 

(d) Beneficial Owner:    As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

 

(e) Board:    The Board of Directors of the Company.

 

(f) Change in Control:    The occurrence of any of the following events after
Effective Date:

 

(i)           any Person (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

 

(ii)          during any period of twenty-four months (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(f) (i), (iii) or (iv) of the Plan, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s shareholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were

 

--------------------------------------------------------------------------------


 

directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii)       the shareholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity;

 

(iv)      the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or

 

(v)         the Board determines that a Change in Control shall be deemed to
have occurred for purposes of the Plan, provided that the Board may impose
limitations on the effects of a Change in Control on any Award or otherwise if
the Change in Control has occurred under this Section 2(f)(v) and not under
other subsections of this Section 2(f).

 

(g) Code:    The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(h) Committee:    The Compensation and Benefits Committee of the Board.

 

(i) Company:    IMS Health Incorporated, a Delaware corporation.

 

(j) Disability:    Inability of a Participant to perform the services for the
Company and its Subsidiaries required by his or her employment with the Company
due to any medically determinable physical and/or mental incapacity or
disability which is permanent. The determination whether a Participant has
suffered a Disability shall be made by the Committee based upon such evidence as
it deems necessary and appropriate. A Participant shall not be considered
disabled unless he or she furnishes such medical or other evidence of the
existence of the Disability as the Committee, in its sole discretion, may
require.

 

(k) Effective Date:    The date on which the Plan takes effect, as defined
pursuant to Section 19 of the Plan.

 

(l) Fair Market Value:    With respect to Shares, unless otherwise determined by
the Committee, on a given date, the arithmetic mean of the high and low prices
of the Shares as reported on such date on the Composite Tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if no Composite Tape exists for such national securities exchange
on such date, then on the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if the Shares are not listed or
admitted on a national securities exchange, the arithmetic mean of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the Nasdaq System (or such market in which such prices are regularly quoted),
or, if there is no market on which the Shares are regularly quoted, the Fair
Market Value shall be the value established by the Committee in good faith. If
no sale of Shares shall have been reported on such Composite Tape or such
national securities exchange on such date or quoted on the Nasdaq System on such
date, then the immediately preceding date on which sales of the Shares have been
so reported or quoted shall be used. Fair Market Value relating to the exercise
price of any Non-409A Option or Stock Appreciation Right shall conform to
requirements under Code Section 409A.

 

--------------------------------------------------------------------------------


 

(m) 409A Awards: Awards that constitute a deferral of compensation subject to
Code Section 409A and regulations thereunder. “Non-409A Awards” means Awards
other than 409A Awards (including Awards exempt under Treasury Regulation §
1.409A-1(b)(4) and any successor regulation, and Awards that vested before 2005
and which therefore are “grandfathered” under Section 409A). Although the
Committee retains authority under the Plan to grant Options and Stock
Appreciation Rights and Restricted Stock on terms that will qualify those Awards
as 409A Awards, Options and Stock Appreciation Rights and Restricted Stock are
intended to be Non-409A Awards (with such Options and Stock Appreciation Rights
referred to herein as “Non-409A Options” and “Non-409A Stock Appreciation
Rights”) unless otherwise expressly specified by the Committee.

 

(n) LSAR:    A limited stock appreciation right granted pursuant to
Section 8(d) of the Plan.

 

(o) Other Stock-Based Awards: Awards granted pursuant to Section 9 of the Plan.

 

(p) Option:    A stock option granted pursuant to Section 7 of the Plan.

 

(q) Option Price:    The purchase price per Share of an Option, as determined
pursuant to Section 7(a) of the Plan.

 

(r) Participant:    An individual who is selected by the Committee to
participate in the Plan pursuant to Section 5 of the Plan.

 

(s) Performance-Based Awards:    Certain Other Stock-Based Awards granted
pursuant to Section 9(b) of the Plan.

 

(t) Person:    As such term is used for purposes of Section 13(d) or 14(d) of
the Act (or any successor section thereto).

 

(u) Plan:    The 1998 IMS Health Incorporated Employees’ Stock Incentive Plan.

 

(v) Retirement:    Termination of employment with the Company or a Subsidiary
after such Participant has attained age 65 or age 55 and five years of service
with the Company. The foregoing notwithstanding, the term “Retirement” shall
mean any termination of employment with the prior written consent of the
Committee that the termination be treated as a Retirement.

 

(w) Shares:    Shares of common stock, par value $0.01 per Share, of the
Company.

 

(x) Stock Appreciation Right:    A stock appreciation right granted pursuant to
Section 8 of the Plan.

 

(y) Subsidiary:    A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

3.    Shares Subject to the Plan

 

(a)   Aggregate Share Limitations.    Subject to adjustment as provided in
Section 10(a), the total number of Shares which may be issued and/or delivered
under the Plan is 29,783,765 plus an additional 6,700,000 (effective at May 5,
2006) plus the number of Shares reserved for awards under the IMS Health
Incorporated Replacement Plan for Certain Employees Holding Cognizant
Corporation Equity-Based Awards (the “Replacement Plan”) that are not in fact
issued or delivered in connection with such awards. The Shares delivered under
the Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares. Shares subject to an Award under the Plan that is canceled,
expired, forfeited, settled in cash, or otherwise terminated without a delivery
of Shares to the Participant (or a Beneficiary), including the number of Shares
withheld

 

--------------------------------------------------------------------------------


 

or surrendered in payment of any exercise or purchase price of an Award or taxes
relating to an Award or the number of Shares subject to an Award but not
delivered upon exercise of the Award, will be available for Awards under the
Plan, and Shares shall be counted as issued or delivered under the Replacement
Plan in a manner consistent with the counting of Shares under this Section 3. In
addition, in the case of any Award granted in substitution for awards of a
company or business acquired by the Company or a Subsidiary, Shares issued or
issuable in connection with such substitute Award shall not be counted against
the number of Shares reserved under the Plan, but shall be deemed to be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business. These share counting
rules apply to all limitations specified in this Section 3(a). The Committee may
determine that Awards may be outstanding that relate to more Shares than the
aggregate remaining available under the Plan so long as such Awards will not in
fact result in delivery and vesting of Shares in excess of the number then
available under the Plan.

 

(b)   Annual Per-Person Limitation on Equity-Based Awards.    In each calendar
year during any part of which the Plan is in effect, a Participant may be
granted Awards under each of Section 7, Section 8, and Section 9(b) relating to
up to the Participant’s Annual Limit (such Annual Limit to apply separately to
each Section). A Participant’s Annual Limit, in any year during any part of
which the Participant is then eligible under the Plan, shall equal 1,000,000
shares plus the amount of the Participant’s unused Annual Limit as of the close
of the previous year, subject to adjustment as provided in Section 10(a). This
limitation is separate from the limitation set forth in Section 9(b).

 

4.    Administration

 

(a)   Authority of the Committee.    The Plan shall be administered by the
Committee, which may delegate its duties and powers in whole or in part to any
subcommittee thereof consisting solely of at least two individuals who are each
“non-employee directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto) and “outside directors” within the meaning of
Section 162(m) of the Code (or any successor section thereto). The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall require payment of any amount it may
determine to be necessary to withhold for minimum statutory withholding
requirements for federal, state, local or other taxes as a result of the
exercise or settlement of an Award. Unless the Committee specifies otherwise,
the Participant may elect to pay a portion or all of such withholding taxes by
(i) delivery in shares or (ii) having shares withheld by the Company from any
shares that would have otherwise been received by the Participant. No authority
to withhold shares is conferred under the Plan to the extent that, solely due to
such authority, an Award would be accounted for as a “variable” award under APB
25. The Committee may, in its discretion, grant Awards either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary, or any
business entity to be acquired by the Company or a subsidiary, or any other
right of a Participant to receive payment from the Company or any subsidiary.
The Committee may delegate to officers of the Company, or committees thereof,
the authority to grant awards to the fullest extent permitted by Section 157 and
other applicable provisions of the Delaware General Corporation Law (“DGCL”),
subject to such rules as the Committee may specify. In furtherance of this
delegation of authority, if the chief executive officer of the Company is a
member of the Board, the chief executive officer shall have the authority to
grant Awards of up to an aggregate of 50,000 Shares (or such other amount as may
be specified by the Committee) in each calendar year to each Participant who is

 

--------------------------------------------------------------------------------


 

not subject to the rules promulgated under Section 16 of the Act (or any
successor section thereto); provided, however, that such chief executive officer
shall notify the Committee of any such grants made pursuant to delegated
authority under this Section 4(a).

 

(b)   Restriction on Repricing.    Without the prior approval of the Company’s
shareholders, Options granted under the Plan will not be repriced, replaced or
regranted through cancellation, or by lowering the Option Price of a previously
granted Option. For this purpose, the term “repriced” shall mean: (i) amending
the terms of an Option after it is granted to lower its exercise price; (ii) any
other action that is treated as a repricing under generally accepted accounting
principles; and (iii) canceling an Option at a time when its exercise price is
equal to or greater than the fair market value of the underlying Stock, in
exchange for another Option, Restricted Stock, or other equity, unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction. A cancellation and exchange
described in clause (iii) of the preceding sentence will be considered a
repricing regardless of whether the Option, Restricted Stock or other equity is
delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Participant.

 

5.    Eligibility

 

Employees (but not members of the Committee or any person who serves only as a
director) of the Company and its Subsidiaries are eligible to be granted Awards.
In addition, any person who has been offered employment by the Company or a
Subsidiary is eligible to be granted Awards, provided that no such person may
receive any payment or exercise any right relating to an Award until such person
has commenced such employment. Participants shall be selected from time to time
by the Committee, in its sole discretion, from among those eligible, and the
Committee shall determine, in its sole discretion, the number of Shares to be
covered by the Awards granted to each Participant.

 

6.    Limitations

 

(a)   In addition to any per-Participant limitation on the number of shares to
be subject to awards that may be applicable under the 1998 IMS Health Employees
Stock Incentive Plan or IMS Health Incorporated 2000 Stock Incentive Plan (the
“Plans”) or may otherwise be specified by this Committee, the maximum number of
options or other awards that may be granted by all officers to whom authority
has been delegated shall be 1 million shares in any one fiscal year under each
such Plan plus the number of shares specifically approved for awards to be
granted under delegated authority in that year, as specified in separate
resolutions from time to time adopted by this Committee.

 

(b)   Only employees of the Corporation or a subsidiary of the Corporation may
be granted awards pursuant to delegated authority, and other limitations on the
persons to whom awards may be granted shall apply as specified by the Plan or
the Committee. For this purpose, however, a person who, at the time of
commencement of employment will become a director or executive officer of the
Corporation and who will be granted awards at that time shall not be deemed to
be subject to Section 16 for purposes of the delegation of authority under
Section 4(a) of the Plan.

 

(c)   Subject to the limitations specified in the Plans and any resolutions of
the Committee, the officers to whom authority to grant awards under the Plans is
delegated may determine the persons to receive the awards, the type of awards,
the number of awards, and the date of grant of the awards. Such officers shall
exercise no discretion over other terms of the awards. The Option Price of any
Option granted pursuant to delegated authority shall be 100% of Fair Market
Value of the underlying shares at the date of grant, unless otherwise determined
by this Committee. No cash consideration shall be payable for the grant or
exercise of any restricted

 

--------------------------------------------------------------------------------


 

stock units or similar awards, except to the extent required by law or as
otherwise determined by this Committee. Vesting terms, forfeiture terms,
expiration dates, and other terms and conditions of any option or award granted
pursuant to delegated authority shall be as specified in the applicable Plan and
the form of option or award agreement in current use under the applicable Plan
for an employee of the same employment or compensation level, unless otherwise
determined by the Committee.

 

(d)   No grant of restricted stock may be made pursuant to delegated authority
(restricted stock units may be granted, however).

 

(e)   No officer to whom authority has been delegated may participate in the
grant of an option or award to himself or herself.

 

(f)    All other applicable limitations on delegated authority under
Section 157(c) and other provisions of the DGCL shall apply to officers acting
pursuant to delegated authority under the Plans.

 

(g)   No Award may be granted under the Plan after the ninth anniversary of the
amendment and restatement of the Plan effective May 5, 2006, but Awards
theretofore granted may extend beyond that date.

 

7.     Terms and Conditions of Options

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified, incentive or other stock options for federal income tax purposes,
as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:

 

(a)   Option Price.    The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted. The Committee may require the
Participant to pay a portion of the Option Price at the time of grant of the
option, with the remainder of the Option Price payable upon exercise of the
Option. Such prepayment of the Option Price shall be non-refundable except to
the extent set forth in a Participant’s original option agreement.

 

(b)   Exercisability.    Options granted under the Plan shall be exercisable
with the exception of certain non-US jurisdictions at such time and upon such
terms and conditions as may be determined by the Committee, but in no event
shall an Option be exercisable more than ten years after the date it is granted.

 

(c)   Exercise Of Options.    Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of Section 7
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, (A) the date
payment is received by the Company pursuant to clauses (i), (ii) or (iii) in the
following sentence, or (B) the date of sale by a broker of all or a portion of
the Shares being purchased pursuant to clause (iv) in the following sentence.
Unless otherwise determined by the Committee, the Option Price for the Shares as
to which an Option is exercised shall be paid to the Company in full not later
than the time of exercise at the election of the Participant (i) in cash,
(ii) in Shares having a Fair Market Value equal to the aggregate unpaid Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee, (iii) partly in cash and partly in such Shares,
or (iv) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate Option Price for the
Shares being purchased, subject to applicable law. The Award agreement

 

--------------------------------------------------------------------------------


 

shall, unless otherwise provided by the Committee, permit the Participant to
elect, subject to such terms and conditions as the Committee shall determine, to
have the number of Shares deliverable to the Participant as a result of the
exercise reduced by a number sufficient to pay the amount the Company determines
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise of the Option and, if no additional accounting expense would
result to the Company, to pay the Option Price. No Participant shall have any
rights to dividends or other rights of a shareholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option and otherwise validly exercised the Option, including provision
for payment in full for such Shares, and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

(d)   Restrictions On Shares Issued Upon Exercise; Other Conditions.    If and
to the extent so determined by the Committee, Shares issued upon exercise of an
Option may be subject to limitations on transferability, risks of forfeiture,
deferral of delivery (subject to Section 17), or such other terms and conditions
as the Committee may impose, subject to Section 14(b). Such terms and conditions
may include required forfeiture of Options or gains realized upon exercise
thereof, for a specified period after exercise, in the event the Participant
fails to comply with conditions relating to non-competition, non-disclosure,
non-solicitation or non-interference with employees, suppliers, or customers,
and non-disparagement and other conditions specified by the Committee.

 

(e)   Exercisability Upon Termination of Employment by Death or
Disability.    If a Participant’s employment with the Company and its
Subsidiaries terminates by reason of death or disability after the date of grant
of an Option, (i) the unexercised portion of such Option shall immediately vest
in full (i.e., become non-forfeitable) and (ii) such portion may thereafter be
exercised during the shorter of (A) the remaining stated term of the Option or
(B) five years after the date of death or Disability.

 

(f)    Exercisability Upon Termination of Employment by Retirement.    If a
Participant’s employment with the Company and its Subsidiaries terminates by
reason of Retirement after the date of grant of an Option, the Participant’s
unexercised Option may thereafter be exercised only during the period ending at
the earlier of five years after such Retirement or the stated expiration date of
such Option (the “Post-Retirement Exercise Period”), provided that such Option
shall be exercisable during such Post-Retirement Exercise Period only to the
extent such Option was exercisable at the time of such Retirement. The foregoing
notwithstanding, (i) the Committee may, in its sole discretion, accelerate the
vesting of the unvested portion of such Option held by a Participant upon such
Participant’s Retirement, in which case such Option shall not be forfeited as
provided herein but thereafter shall become exercisable to the extent and at
such times as such portion of the Option would have become both vested and
exercisable during the Post-Retirement Exercise Period had the Participant’s
employment not been terminated, unless the Committee specifies otherwise; and
(ii), if a Participant dies within a period of five years after such Retirement,
the Participant’s unexercised Option (to the extent not previously forfeited)
may thereafter be exercised during the shorter of (i) the remaining stated term
of the Option or (ii) the period that is the longer of (A) five years after the
date of such termination of employment or (B) one year after the date of death.

 

(g)   Effect of Other Termination of Employment.    If a Participant’s
employment with the Company and its Subsidiaries terminates for any reason other
than death, Disability or Retirement after the date of grant of an Option as
described above, the Participant’s unexercised Option may thereafter be
exercised during the period ending 90 days after the date of such termination of
employment, but only to the extent such Option was exercisable at the time of
such termination of employment, and in no event may such Option be exercised
after its stated expiration date. The foregoing notwithstanding and subject to
Section 17, the Committee may, in its sole discretion, accelerate the vesting of
unvested Options held by a Participant or specify post-termination exercise
periods longer than 90 days, but not extending past the Option’s stated
expiration date,

 

--------------------------------------------------------------------------------


 

provided that this authority shall not apply if such Participant is terminated
from employment for “cause” (as such term is defined by the Committee in its
sole discretion) by the Company.

 

8.     Terms and Conditions of Stock Appreciation Rights

 

(a)   Grants.    The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 8 (or such additional
limitations as may be included in an Award agreement).

 

(b)   Terms.   The exercise price per Share of a Stock Appreciation Right shall
be an amount determined by the Committee but in no event shall such amount be
less than the greater of (i) the Fair Market Value of a Share on the date the
Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, the Option
Price of the related Option and (ii) an amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (ii) the number of Shares covered by the Stock Appreciation Right.
Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefore an amount equal to (i) the excess of (A) the Fair Market
Value on the exercise date of one Share over (B) the Option Price per Share,
times (ii) the number of Shares covered by the Option, or portion thereof, which
is surrendered. The date a notice of exercise is received by the Company shall
be the exercise date. Payment shall be made in Shares or in cash, or partly in
Shares and partly in cash, valued at such Fair Market Value, all as shall be
determined by the Committee. Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Company of written notice of exercise
stating the number of Shares subject to an exercisable Option with respect to
which the Stock Appreciation Right is being exercised. No fractional Shares will
be issued in payment for Stock Appreciation Rights, but instead cash will be
paid for a fraction or, if the Committee should so determine, the number of
Shares will be rounded downward to the next whole Share. The Committee shall
determine whether a Stock Appreciation Right shall be a 409A Award or Non-409A
Award, subject to Section 17.

 

(c)   Limitations.    The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit. In no event shall a Stock Appreciation Right be
exercisable more than ten years after the date it is granted.

 

(d)   Limited Stock Appreciation Rights.    The Committee may grant LSARs that
are exercisable upon the occurrence of specified contingent events. Subject to
Section 17, such LSARs may provide for a different method of determining
appreciation, may specify that payment will be made only in cash and may provide
that any related Awards are not exercisable while such LSARs are exercisable.
Unless the context otherwise requires, whenever the term “Stock Appreciation
Right” is used in the Plan, such term shall include LSARs.

 

9.     Other Stock-Based Awards; Cash Awards

 

(a)   Generally.    The Committee, in its sole discretion, may grant Awards of
Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are

 

--------------------------------------------------------------------------------


 

otherwise based on the Fair Market Value of, Shares (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine, including, without
limitation, the right to receive one or more Shares (or the equivalent cash
value of such Shares) as an outright bonus or upon the completion of a specified
period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made, the number of Shares to be awarded under (or otherwise
related to) such Other Stock- Based Awards; whether such Other Stock-Based
Awards shall be settled in cash, Shares or a combination of cash and Shares; and
all other terms and conditions of such Awards (including, without limitation,
the vesting provisions thereof). Cash awards may also be granted pursuant to
this Section 9(a). In addition, the Committee is authorized to grant dividend
equivalents to a Participant, entitling the Participant to receive cash, Shares,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of Shares, or other periodic payments. Dividend equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Shares,
Awards, or other investment vehicles, subject to such restrictions on
transferability and risks of forfeiture as the Committee may specify.

 

(b)   Performance-Based Awards.    Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 and cash
awards may be granted in a manner which is deductible by the Company without
limitation under Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written performance goals approved by the
Committee for a performance period established by the Committee (i) while the
outcome for that performance period is substantially uncertain and (ii) no more
than 90 days after the commencement of the performance period to which the
performance goal relates or, if less, the number of days which is equal to
25 percent of the relevant performance period. The performance goals, which must
be objective, shall be based upon one or more of the following criteria:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per share; (v) book value per share;
(vi) return on shareholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital; (xviii) economic value
added; (xix) return on assets; (xx) total shareholder return (stock price
appreciation plus dividends and distributions); (xxi) operating management
goals; (xxii) and execution of pre-approved corporate strategy. The foregoing
criteria may relate to the Company, one or more of its Subsidiaries or one or
more of its divisions or units, or any combination of the foregoing, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, to the degree consistent with Section 162(m) of the Code
(or any successor section thereto), the performance goals may be calculated
without regard to extraordinary items. In the case of a Performance-Based Award
which is not valued in a way in which the limitation set forth in the final
sentence of Section 3 would operate as an effective limitation satisfying
Treasury Regulation 1.162-27(e)(4), the maximum amount of a Performance-Based
Award to any Participant with respect to performance in a single fiscal year of
the Company shall be $5,000,000 (apportioned over all such Performance-Awards
outstanding at the same time, but with such amount earnable in each year of a
performance period covering multiple fiscal years or portions of a fiscal year).
The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula,

 

--------------------------------------------------------------------------------


 

at the discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Section 162(m) of the Code and subject to Section 17, elect to
defer payment of a Performance-Based Award.

 

10.   Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)   Generally.    In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares of other corporate exchange, or any large, special, and non-recurring
distribution to Shareholders, the Committee in its sole discretion and without
liability to any person may make such substitution or adjustment, if any, as it
deems to be equitable, as to (i) the number or kind of Shares or other
securities issued or reserved for issuance pursuant to the Plan or pursuant to
outstanding Awards, (ii) the Option Price, (iii) the number and kind of Shares
by which annual per-person Award limitations are measured under Section 3 hereof
and/or (iv) any other affected terms of such Awards (including making provision
for the payment of cash, other Awards or other property in respect of any
outstanding Award). In the case of outstanding Awards, the Committee shall
adjust such Awards upon the occurrence of any equity restructuring within the
meaning of Statement of Financial Accounting Standards No. 123(R) in order to
preserve without enlarging the rights of Participants with respect to such
Awards. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, events described
in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, any subsidiary or any business
unit, or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, accounting principles, tax
rates and regulations or business conditions or in view of the Committee’s
assessment of the business strategy of the Company, any subsidiary or business
unit thereof, performance of comparable organizations, economic and business
conditions, personal performance of a Participant, and any other circumstances
deemed relevant; provided that no such adjustment shall be authorized to be made
if and to the extent that such authority or the making of such adjustment would
cause Options, Stock Appreciation Rights, or Performance Awards granted under
Section 9(b) hereof intended to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder to otherwise fail to so
qualify.

 

(b)   Change in Control.    Except as otherwise provided in an Award agreement
and subject to Section 17, in the event of a Change in Control, the Committee in
its sole discretion and without liability to any person may take such actions,
if any, as it deems necessary or desirable with respect to any Award (including,
without limitation, (i) the acceleration of an Award, (ii) the payment of a cash
amount in exchange for the cancellation of an Award and/or (iii) the requiring
of the issuance of substitute Awards that will substantially preserve the value,
rights and benefits of any affected Awards previously granted hereunder) as of
the date of the consummation of the Change in Control.

 

11.   No Right To Employment

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.

 

--------------------------------------------------------------------------------


 

12.   Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

13.   Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution. During the lifetime of
a Participant, an Award shall be exercisable only by such Participant. An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant. Notwithstanding
anything to the contrary herein, the Committee, in its sole discretion, shall
have the authority to waive this Section 13 (or any part thereof) to the extent
that this Section 13 (or any part thereof) is not required under the
rules promulgated under any law, rule or regulation applicable to the Company,
in order to permit a Participant or Participants to transfer Awards for
estate-planning purposes, but transfers of Awards before settlement to third
parties unrelated to the Participant for value will not be permitted.

 

14.   Amendments and Termination

 

(a)   Changes To The Plan.    The Board may amend, alter or discontinue the
Plan, except that (i) any amendment or alteration shall be subject to the
approval of the Company’s shareholders at or before the next annual meeting of
shareholders for which the record date is after the date of such Board action if
(x) such shareholder approval is required by any federal or state law or
regulation or the rules of any stock exchange or automated quotation system on
which the Shares may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit amendments or alterations to shareholders
for approval or (y) such amendment or alteration would materially increase the
number of shares reserved for the purposes of the Plan, materially broaden the
employees or class of employees eligible to receive Awards under the Plan or
materially increase benefits accruing to employees participating in the Plan;
(ii) without the consent of a Participant, no amendment or alteration shall
materially impair any of the Participant’s rights under an Award theretofore
granted to such Participant; and (iii) the Committee may amend or alter the Plan
in such manner as it deems necessary to permit the granting of Awards meeting
requirements of the Code or other applicable laws. Notwithstanding anything to
the contrary herein, the Board may not amend, alter or discontinue the
provisions relating to Section 10(b) of the Plan after the occurrence of a
Change in Control.

 

(b)   Changes To Outstanding Awards.    The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue, or terminate any Award
theretofore granted and any Award agreement relating thereto, except as
otherwise provided in the Plan and except that the Committee may not amend or
alter an Award theretofore granted if such action would result in an Award
having terms that would not have been authorized or permitted for a new grant or
Award under the Plan; provided that, without the consent of an affected
Participant, no such Committee action may materially and adversely affect the
rights of such Participant under such Award

 

15.   International Participants

 

With respect to Participants who reside or work outside the United States of
America and either who are not (and who are not expected to be) “covered
employees” within the meaning of Section 162(m) of the Code or who are granted
Awards not intended to qualify as “performance-based compensation” under
Section 162(m), the Committee may, in its sole discretion, amend the terms of
the Plan or Awards with respect to such Participants in order to conform such
terms with local laws, regulations, or customs or

 

--------------------------------------------------------------------------------


 

otherwise to meet the objectives of the Plan, and may, where appropriate,
establish one or more sub-plans to reflect such amended provisions.

 

16.   Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor any submission of the Plan,
specific Plan terms, or amendments thereto to a vote of shareholders of the
Company shall be construed as creating any limitations on the power of the Board
to adopt such other compensatory arrangements as it may deem desirable,
including, without limitation, the granting of awards otherwise than under the
Plan, and such other arrangements may be either applicable generally or only in
specific cases.

 

17.   Compliance With Code Section 409A

 

 (a)          409A Awards and Deferrals. Other provisions of the Plan
notwithstanding, the terms of any 409A Award (which for this purpose excludes
any award that was both granted and vested before 2005 and therefore is deemed
to be “grandfathered” under applicable IRS regulations and guidance unless such
award is materially modified to become a 409A Award), including any authority of
the Company and rights of the Participant with respect to the 409A Award, shall
be limited to those terms permitted under Section 409A, and any terms not
permitted under Section 409A shall be automatically modified and limited to the
extent necessary to conform with Section 409A but only to the extent that such
modification or limitation is permitted under Code Section 409A and the
regulations and guidance issued thereunder. The following rules will apply to
409A Awards:

 

(i)                                   Elections. If a Participant is permitted
to elect to defer compensation and in lieu thereof receive an Award, or is
permitted to elect to defer any payment under an Award, such election will be
permitted only at times in compliance with Section 409A (including transition
rules thereunder). Such election shall be made in accordance with Exhibit A
hereto;

 

(ii)                                  Changes in Distribution Terms. The
Committee may, in its discretion, require or permit on an elective basis a
change in the distribution terms applicable to 409A Awards (and Non-409A Awards
that qualify for the short-term deferral exemption under Section 409A) in
accordance with, and to the fullest extent permitted by, applicable guidance of
the Internal Revenue Service (including Proposed Treasury Regulation § 1.409A,
Preamble § XI.C and IRS Notice 2005-1), and otherwise in accordance with
Section 409A and regulations thereunder. The Senior Vice President — Human
Resources and General Counsel of the Company are authorized to modify any such
outstanding Awards to permit election of different deferral periods provided
that any such modifications may not otherwise increase the benefits to
Participants or the costs of such Awards to the Company. Other provisions of
this Plan notwithstanding, changes to distribution timing resulting from
amendments to this Plan or changes in Participant elections in 2008 shall not
have the affect of accelerating distributions into 2008 or causing distributions
that otherwise would have occurred in 2008 to be deferred until a year after
2008;

 

(iii)                               Exercise and Distribution. Except as
provided in Section 17(a)(iv) hereof, no 409A Award shall be exercisable (if the
exercise would result in a distribution) or otherwise distributable to a
Participant (or his or her beneficiary) except upon the occurrence of one of the
following (or a date related to the occurrence of one of the following), which
must be specified in a written document governing such 409A Award and otherwise
meet the requirements of Treasury Regulation § 1.409A-3:

 

--------------------------------------------------------------------------------


 

(A)                              Specified Time. A specified time or a fixed
schedule;

 

(B)                                Separation from Service. The Participant’s
separation from service (within the meaning of Treasury Regulation
§ 1.409A-1(h) and other applicable rules under Code Section 409A); provided,
however, that if the Participant is a “Specified Employee” under Treasury
Regulation § 1.409A-1(i), settlement under this Section 17(a)(iii)(B) shall
instead occur at the expiration of the six-month period following separation
from service under Section 409A(a)(2)(B)(i). During such six-month delay period,
no acceleration of settlement may occur, except (1) acceleration shall occur in
the event of death of the Participant, (2), if the distribution date was
specified as the earlier of separation from service or a fixed date and the
fixed date falls within the delay period, the distribution shall be triggered by
the fixed date, and (3) acceleration may be permitted otherwise if and to the
extent permitted under Section 409A. In the case of installments, this delay
shall not affect the timing of any installment otherwise payable after the
six-month delay period. With respect to any 409A Award, a reference in any
agreement or other governing document to a “termination of employment” which
triggers a distribution shall be deemed to mean a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h);

 

(C)                                Death. The death of the Participant. Unless a
specific time otherwise is stated for payment of a 409A Award upon death, such
payment shall occur in the calendar year in which falls the 30th day after
death;

 

(D)                               Disability. The date the Participant has
experienced a 409A Disability (as defined below); and

 

(E)                                 409A Change in Control. The occurrence of a
409A Change in Control (as defined below).

 

(iv)                              No Acceleration. The exercise or distribution
of a 409A Award may not be accelerated prior to the time specified in accordance
with Section 17(a)(iii) hereof, except in the case of one of the following
events:

 

(A)                              Unforeseeable Emergency. The occurrence of an
Unforeseeable Emergency, as defined below, but only if the net amount payable
upon such settlement does not exceed the amounts necessary to relieve such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the settlement, after taking into account the extent to which the emergency
is or may be relieved through reimbursement or compensation from insurance or
otherwise or by liquidation of the Participant’s other assets (to the extent
such liquidation would not itself cause severe financial hardship), or by
cessation of deferrals under the Plan. Upon a finding that an Unforeseeable
Emergency has occurred with respect to a Participant, any election of the
Participant to defer compensation that will be earned in whole or part by
services in the year in which the emergency occurred or is found to continue
will be immediately cancelled.

 

(B)                                Domestic Relations Order. The 409A Award may
permit the acceleration of the exercise or distribution time or schedule to an
individual other than the Participant as may be necessary to comply

 

--------------------------------------------------------------------------------


 

with the terms of a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

 

(C)                                Conflicts of Interest. Such 409A Award may
permit the acceleration of the settlement time or schedule as may be necessary
to comply with an ethics agreement with the Federal government or to comply with
a Federal, state, local or foreign ethics law or conflict of interest law in
compliance with Treasury Regulation § 1.409A-3(j)(4)(iii).

 

(D)                               Change. The Committee may exercise the
discretionary right to accelerate the lapse of the substantial risk of
forfeiture of any unvested compensation deemed to be a 409A Award upon a 409A
Change in Control or to terminate the Plan upon or within 12 months after a 409A
Change in Control, or otherwise to the extent permitted under Treasury
Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such 409A Award in
any other circumstance permitted under Treasury Regulation § 1.409A-3(j)(4).

 

(v)                                 Definitions. For purposes of this
Section 17, the following terms shall be defined as set forth below:

 

(A)                              “409A Change in Control” shall be deemed to
have occurred if, in connection with a Change in Control (or any other event
defined as a change in control relating to a 409A Award under any applicable
Company document), there occurs a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation § 1.409A-3(i)(5).

 

(B)                                “409A Disability” means an event which
results in the Participant being (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii), by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its subsidiaries.

 

(C)                                “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B))
of the Participant, loss of the Participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, and otherwise meeting the
definition set forth in Treasury Regulation § 1.409A-3(i)(3).

 

(vi)                              Time of Distribution. In the case of any
distribution of a 409A Award, if the timing of such distribution is not
otherwise specified in the Plan or an Award agreement or other governing
document, the distribution shall be made within 60 days after the date at which
the settlement of the Award is specified to occur. In the case of any
distribution of a 409A Award during a specified period

 

--------------------------------------------------------------------------------


 

following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than permitted deferral elections) on
any determination as to the tax year in which the distribution will be made
during any period in which a distribution may be made;

 

 (vii)                        “Specified Employee.”  “Specified Employee” means
an employee of the Company, at a time that any stock of the Company is publicly
traded, who satisfies the requirements for being designated a “key employee”
under Code Section 416(i)(1)(A)(i), (ii) or (iii) without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) of the Code for
such calendar year. The term “nonresident alien” as used herein shall have the
meaning set forth in Regulations Section 1.409A-1(j). In the event of any
corporate spinoff or merger, the determination of which employees meet the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

(viii)                        Non-Transferability. The provisions of Section 13
notwithstanding, no 409A Award or right relating thereto shall be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
Beneficiary.

 

(ix)                                Limitation on Setoffs. If the Company has a
right of setoff that could apply to a 409A Award, such right may only be
exercised at the time the 409A Award would have been distributed to the
Participant or his or her Beneficiary.

 

(x)                                   409A Rules Do Not Constitute Waiver of
Other Restrictions. The rules applicable to 409A Awards under this
Section 17(a) constitute further restrictions on terms of Awards set forth
elsewhere in this Plan.

 

(b)           Separate Payments. Unless otherwise specified in the applicable
Award agreement, each vesting tranche of an Award shall be deemed to be a
separate payment for purposes of Code Section 409A, and any portion of a vesting
tranche that would vest on a pro rata basis in the event of a separation from
service on December 31 of a given year, and the portion of such vesting tranche
that would not so vest, each shall be deemed to be a separate payment for
purposes of Code Section 409A.

 

(c)           Distributions Upon Vesting. In the case of any Non-409A Award
providing for a distribution upon the lapse of a substantial risk of forfeiture,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made not
later than March 15 of the year following the year in which the substantial risk
of forfeiture lapsed, and if a determination is to be made promptly following
the end of a performance year (as in the case of performance shares) then the
determination of the level of achievement of performance and the distribution
shall be made between January 1 and March 15 of the year following such
performance year. In all cases, the Participant shall have no influence (aside
from any permitted deferral election) on any determination as to the tax year in
which the distribution will be made.

 

(d)           Grandfathered Awards. Any award that was both granted and vested
before 2005 and which otherwise might constitute a deferral of compensation
under Section 409A is

 

--------------------------------------------------------------------------------


 

intended to be “grandfathered” under Section 409A, unless it has been materially
modified since October 3, 2004. No amendment or change to the Plan or other
change (including an exercise of discretion) with respect to such a
grandfathered award after October 3, 2004, shall be effective if such change
would constitute a “material modification” within the meaning of applicable
guidance or regulations under Section 409A, except in the case of an award that
is, following such modification, compliant as a 409A Award or compliant with an
exemption under Section 409A.

 

(e)           Limitation on Adjustments. Any adjustment under Section 13 shall
be implemented in a way that complies with applicable requirements under
Section 409A so that Non- 409A Option/SARs do not, due to the adjustment, become
409A Awards, and otherwise so that no adverse consequences under Section 409A
result to Participants.

 

(f)            Release or Other Termination Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant’s termination of employment,
which must be returned within the minimum time period required by law and must
not be revoked by the Participant within the applicable time period for
revocation in order for the Participant to satisfy any such condition. If any
amount payable during a fixed period following termination of employment is
subject to such a requirement and the fixed period would begin in one year and
end in the next, the Company, in determining the time of payment of any such
amount, will not be influenced by the timing of any action of the Participant
including execution of such a release or other document and expiration of any
revocation period. In particular, the Company will be entitled in its discretion
to deposit any such payment in escrow during either year comprising such fixed
period, so that such deposited amount is constructively received and taxable
income to the Participant upon deposit but with distribution from such escrow
remaining subject to the Participant’s execution and non-revocation of such
release or other document.

 

(g)           Limit on Authority to Amend. The authority to adopt amendments
under Section 14 does not include authority to take action by amendment that
would have the effect of causing Awards to fail to meet applicable requirements
of Section 409A.

 

(h)           Scope and Application of this Provision. For purposes of this
Section 17, references to a term or event (including any authority or right of
the Company or a Participant) being “permitted” under Section 409A mean that the
term or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the 409A Award prior to the distribution of
cash, Shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A.

 

(i)            Unanticipated Early Taxation of Awards In the case of any vested
Award other than Award as to which the Participant has elected to be subject to
taxation at grant under Code Section 83(b), if the Participant is deemed to
receive taxable income for any taxable year that is prior to the taxable year in
which such Award is to be settled as a result of the failure of the Award terms
hereunder to comply with the requirements of Code Section 409A, the vested Award
shall be settled immediately and cash or Shares delivered to the Participant to
the extent such Award (or the value thereof) is required to be included in the
Participant’s income. If the Participant becomes subject to any tax penalty or
interest under Code Section 409A by reason of such Award, the Company will
reimburse the Participant on a fully grossed-up and after-tax basis for any such
tax penalty or interest (so that the Participant is held economically harmless)
ten business days prior to the date such tax penalty or interest is due and
payable by the Participant to the government.

 

--------------------------------------------------------------------------------


 

18.   Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York.

 

19.   Effectiveness and Termination of the Plan

 

The Plan shall be effective as of June 30, 1998. Unless the Board discontinues
the Plan under Section 14 at an earlier date, the authority to grant further
Awards will terminate on May 5, 2015, and the Plan will remain in effect
thereafter until such time as the Company has no further rights or obligations
under the Plan with respect to outstanding Awards under the Plan.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Deferral Election Rules

 

If a participant in a plan, program or other compensatory arrangement (a “plan”)
of IMS Health Incorporated (the “Company”) is permitted to elect to defer awards
or other compensation, any such election relating to compensation deferred under
the applicable plan must be received by the Company prior to the date specified
by or at the direction of the administrator of such plan (the “Administrator,”
which in most instances will be the Human Resources Department). For purposes of
compliance with Section 409A of the Internal Revenue Code (the “Code”), any such
election to defer shall be subject to the rules set forth below, subject to any
additional restrictions as may be specified by the Administrator. Under no
circumstances may a participant elect to defer compensation to which he or she
has attained, at the time of deferral, a legally enforceable right to current
receipt of such compensation.

 

(1)                                  Initial Deferral Elections. Any initial
election to defer compensation (including the election as to the type and amount
of compensation to be deferred and the time and manner of settlement of the
deferral) must be made (and shall be irrevocable) no later than December 31 of
the year before the participant’s services are performed which will result in
the earning of the compensation, except as follows:

 

·                  Initial deferral elections with respect to compensation that,
absent the election, constitutes a short-term deferral may be made in accordance
with Treasury Regulation § 1.409A-2(a)(4) and (b);

·                  Initial deferral elections with respect to compensation that
remains subject to a requirement that the participant provide services for at
least 12 months (a “forfeitable right” under Treasury Regulation
§ 1.409A-2(a)(5)) may be made on or before the 30th day after the participant
obtains the legally binding right to the compensation, provided that the
election is made at least 12 months before the earliest date at which the
forfeiture condition could lapse and otherwise in compliance with Treasury
Regulation § 1.409A-2(a)(5);

·                  Initial deferral elections by a participant in his or her
first year of eligibility may be made within 30 days after the date the
participant becomes eligible to participate in the applicable plan, with respect
to compensation paid for services to be performed after the election and in
compliance with Treasury Regulation § 1.409A-2(a)((7);

·                  Initial deferral elections by a participant with respect to
performance-based compensation (as defined under Treasury Regulation
§ 1.409A-1(e)) may be made on or before the date that is six months before the
end of the performance period, provided that (i) the participant was employed
continuously from either the beginning of the performance period or the later
date on which the performance goal was established, (ii) the election to defer
is made before such compensation has become readily ascertainable (i.e.,
substantially certain to be paid), (iii) the performance period is at least 12
months in length and the performance goal was established no later than 90 days
after the commencement of the service period to which the performance goal
relates, (iv) the performance-based compensation is not payable in the absence
of performance except due to death, disability, a 409A Change in Control (as
defined in Section 17(a)(v)(A) of the Plan) or as otherwise permitted under
Treasury Regulation § 1.409A-1(e), and (v) this initial deferral election must
in any event comply with Treasury Regulation § 1.409A-2(a)(8);

·                  Initial deferral elections resulting in Company matching
contributions may be made in compliance with Treasury Regulation
§ 1.409A-2(a)(9);

·                  Initial deferral elections may be made to the fullest
permitted under other applicable provisions of Treasury Regulation
§ 1.409A-2(a); and

 

--------------------------------------------------------------------------------


 

(2)                                  Further Deferral Elections. The foregoing
notwithstanding, for any election to further defer an amount that is deemed to
be a deferral of compensation subject to Code Section 409A (to the extent
permitted under Company plans, programs and arrangements), any further deferral
election made under the Plan shall be subject to the following, provided that
deferral elections in 2005 - 2008 may be made under applicable transition
rules under Section 409A:

 

·                  The further deferral election will not take effect until at
least 12 months after the date on which the election is made;

·                  If the election relates to a distribution event other than a
Disability (as defined in Treasury Regulation § 1.409A-3(i)(4)), death, or
Unforeseeable Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)),
the payment with respect to which such election is made must be deferred for a
period of not less than five years from the date such payment would otherwise
have been paid (or in the case of a life annuity or installment payments treated
as a single payment, five years from the date the first amount was scheduled to
be paid), to the extent required under Treasury Regulation § 1.409A-2(b);

·                  The requirement that the further deferral election be made at
least 12 months before the original deferral amount would be first payable may
not be waived by the Administrator, and shall apply to a payment at a specified
time or pursuant to a fixed schedule (and in the case of a life annuity or
installment payments treated as a single payment, 12 months before the date that
the first amount was scheduled to be paid);

·                  The further deferral election shall be irrevocable when filed
with the Company; and

·                  The further deferral election otherwise shall comply with the
applicable requirements of Treasury Regulation § 1.409A-2(b).

 

(3)                                  Transition Rules. Initial deferral
elections and elections to change any existing deferred date for distribution of
compensation in any transition period designated under Department of the
Treasury and IRS regulations may be permitted by the Company to the fullest
extent authorized under transition rules and other applicable guidance under
Code Section 409A (including transition rules in effect in the period 2005 –
2008).

 

--------------------------------------------------------------------------------